DETAILED ACTION
This action is responsive to the application No. 16/397,581 filed on April 29, 2019. The rejection of claim 26 under 35 U.S.C. 112(b) has been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on July 6, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent # 10,276,488 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 19, 2021 has been entered.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 21 and claims depending therefrom, the prior art of record neither anticipates nor renders obvious the limitation “forming a contact layer including a contact element extending to the first segment of the first gate structure and an interconnect structure connecting the second segment of the first gate structure and the third segment of the second gate structure, wherein the forming the interconnect structure includes forming a conductive material having a planar bottom surface, the planar bottom surface extending from a first interface with the second segment of the first gate structure to a second interface with the third segment of the second gate structure” in combination with the additionally claimed features. 
Regarding independent Claim 31 and claims depending therefrom, the prior art of record neither anticipates nor renders obvious the limitation “concurrently etching the first gate structure to form a first gate structure segment and a second gate structure segment while etching the second gate structure to form a third gate structure segment and a fourth gate structure segment, wherein the concurrent etching includes a non-orthogonal cut with respect to the sidewall of first gate structure; forming an interconnect structure having a bottom surface that is planar and extends to directly interface each of the second gate structure segment and the third gate structure segment” in combination with the additionally claimed features. 
Regarding independent Claim 36 and claims depending therefrom, the prior art of record neither anticipates nor renders obvious the limitation “etching the plurality of gate structures including a first gate structure and a second gate structure, wherein the etching performs a non-orthogonal cut of the plurality of gate structures… wherein forming the contact-level interconnection includes forming a conductive material having a planar bottom surface… wherein the planar bottom surface extends from an interface with the second segment of the first gate structure including the first end surface to an interface with the first segment of the second gate structure” in combination with the additionally claimed features. 
The prior art of Bangsaruntip (U.S. Pub # 2011/0037175) of record (IDS) teaches a non-orthogonal cut of conductive elements for the purpose of forming contact plugs (Fig. 6B: 60) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892